El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Tomás Santiago Suárez acreditó ante la Corte de Dis-trito de Ponce el dominio de una finca rústica de treinta y una cuerdas y media, situada en el barrio de Pasto, del Munici-pio de G-uayanilla, que había adquirido en tres porciones, una de seis por compra a Antonia Banch, otra de ocho por compra a José Banch, y otra de diez y siete y media por compra a la Sucesión de Lorenzo Rodríguez. Presentada la sentencia en el Registro de la Propiedad de Ponce, el re-gistrador la inscribió en cuanto a catorce cuerdas, negán-dose a inscribirla en cuanto a las diez y siete y media res-tantes o sea a la porción adquirida de la Sucesión de Lorenzo Rodríguez, por aparecer ya inscrita.
En efecto, examinada la inscripción a que se refiere el registrador, es necesario concluir que la finca de diez y siete cuerdas que por virtud de un expediente posesorio consta inscrita al folio 90, del tomo 6, del Municipio de Guayanilla, desde el año de 1888, a favor de Lorenzo Rodríguez, es la misma porción de diez y siete y media cuerdas comprendida *139en la finca de treinta y una cnerdas y media cnyo dominio acreditó y pretende inscribir el recurrente.
En tal virtud y por la autoridad de los artículos 20 y 82 de la Ley Hipotecaria y de las decisiones de esta Corte Su-prema en los casos de Toro v. Registrador de Mayagües, 25 D. P. R. 473; Colón v. Registrador de Caguas, 24 D. P. R. 770; Porto Rico Leaf Tobacco Co. v. El Registrador, 17 D. P. R. 228; Días v. Registrador, 16 D. P. R., 275; Morales v. Registrador, 15 D. P. R. 699 y Ginorio v. Registrador, 2 S. P. R. 579, debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.